Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment entered on December 09, 2021 has addressed the drawing objection, claim objections & 35 USC 112 rejections that were set forth in the previous office action.  Claims 1, 5-7 & 13 have been cancelled.  Claims 2-4, 8-12, 14 & 15 and new Claim 16 remain pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flexible support elements are made of foam” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8, 10, 12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wykman et al (US 2013/0343926 A1) (Wykman hereinafter) in further view of Kropiwnicki (US 4,406,592 A) (Kropiwnicki hereinafter).
Regarding Claim 8, Wykman discloses:  A pump (Abstract), comprising: 
a pump housing (11); 
a pump motor (3; Paragraph 29; reference character “3” identifies the motor driven pump unit (as a whole) which has an electric motor and a pump); 
a pump unit (3; Paragraph 29; reference character “3” identifies the motor driven pump unit (as a whole) which has an electric motor and a pump);
at least two flexible support elements (8); and
a coil spring (1; Figure 1; Wykman describes the axially placed spring as being a spiral spring, which would have a “coiled” shape, which under the broadest reasonable interpretation would make it a “coil spring”);
wherein the pump motor and the pump unit (3) are arranged in the pump housing (11; Figure 4);
wherein the pump motor and the pump unit (3) are attached to each other along a longitudinal axis to form an assembly (Figure 1);
wherein the at least two flexible support elements (8) include damping elements (the identified “flexible support elements” (8) are helical compression springs, which would be considered “damping elements”) that are arranged in a radial direction with respect to the longitudinal axis between the assembly and the pump housing (see Figure 2c).
While Wykman does disclose having a coil spring (1) for axially supporting the pump/motor unit within the housing (see Figure 2c & Paragraph 10), Wykman fails to teach:   wherein the coil spring is arranged in compression in an axial direction with respect to the longitudinal axis between the pump motor and the pump housing to support the pump motor. 
HOWEVER, Kropiwnicki does teach a motor-compressor unit (10) with a motor (20) & compressor (16) mounted together and disposed within a housing (12), where the motor/compressor is axially supported within the housing by a cylindrical coil compression spring (30) with exposed end coils (Figure 1), wherein the coil spring is arranged in compression in an axial direction with respect to the longitudinal axis between the pump motor and the pump housing to support the pump motor (see Figure 1).  The examiner would also note that Wykman does teach using cylindrical coil compression springs to support the pump/motor 
It is noted that a simple substitution of one known element (in this case, the generic spiral spring of Wykman that axially supports the pump/motor within the housing) for another (in this case, a cylindrical coil compression spring that axially supports a pump/motor assembly within a housing, as taught by Kropiwnicki) to obtain predictable results (in this case, a spring element that is able to axially support a pump/motor assembly within a housing) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the pump assembly of Wykman to have pump axially supported by a cylindrical coil compression spring, as taught by Kropiwnicki, as such a simple substitution of similar elements to achieve the same function would have been considered obvious to a person of ordinary skill in the art. 
Regarding Claim 2, Wykman in view of Kropiwnicki teaches the invention as recited above in Claim 8, wherein Wykman (as modified by Kropiwnicki) further discloses: wherein the pump housing (11) has at least one of (PLEASE NOTE, with the use of “at least one of”, the prior art only needs to provide a teaching for one of the proceeding limitations to read on the claim) cylindrical protrusions for accommodating the coil spring and fixing elements to fasten the coil spring (Wykman discloses having a fixing elements (10 & 12) formed in the pump housing to receive the coil spring (1) that axially supports the pump/motor unit within the pump housing.  It is noted that the proposed modification of Wykman by Kropiwnicki in view of Claim 8 would still read on this limitation because upon the modification of the spiral spring (1) into a coiled compression spring, the distal end of the coiled compression spring would still be received within 

    PNG
    media_image1.png
    536
    839
    media_image1.png
    Greyscale

Regarding Claim 3, Wykman in view of Kropiwnicki teaches the invention as disclosed above in Claim 2, wherein Wykman further discloses:  wherein the fixing elements have a pocket-shaped design (Figure 2b; The figure shows the fixing elements have a pocket-shaped design for receiving the ends of the coiled springs).  
 Regarding Claim 4, Wykman discloses the invention as disclosed above in Claim 8, wherein Wykman fails to disclose:  wherein the housing includes two half shells, the two half shells being configured substantially symmetrical to one another (Where as noted above, due to the claim being rendered indefinite under 35 USC 112(b) for the relative term “substantially”, the claim is being interpreted as to mean that the two half shells are symmetrical to each other EXCEPT for the design of the peripheral edges of each half shell, which can be designed differently from each other 
HOWEVER, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the body of each half shell such that they were “substantially symmetrical to each other” (based on the interpretation being made in view of Paragraph 9) would be considered an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having the two half shells being substantially symmetrical to each other.  This is supported by the fact that in Wykman the two half shells are not completely symmetrically to each other, yet the shell design disclosed by Wykman effectively functions identically to the symmetrical shell of the applicant’s invention (in that both half shells are designed to be fitted together to form a housing to contain the pump/motor unit within).  FURTHERMORE, the courts have also held that changes in shape is considered a matter of obvious design choice absent persuasive evidence that the particular configuration of the claimed invention was significant (see MPEP 2144.04 Paragraph IV.B).  
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify to housing of Wykman such that the two half shells are configured substantially symmetrical to one another, as such a modification would have been considered an obvious design choice to a person having ordinary skill in the art. 
Regarding Claim 10, Wykman in view of Kropiwnicki teaches discloses the invention as disclosed above in Claim 8, wherein Wykman (as modified by Kropiwnicki) further teaches:  wherein the coil spring is selected from a cylindrical coil compression spring, a coil compression spring with exposed end coils (Wykman was modified by Kropiwnicki in view of Claim 8 to have the existing spiral spring (1) replaced with the cylindrical coil compression spring 
Regarding Claim 12, Wykman in view of Kropiwnicki teaches the invention as disclosed above in Claim 8, wherein Wykman further discloses:  wherein the pump motor has at least one of (PLEASE NOTE, with the use of “at least one of”, the prior art only needs to provide a teaching for one of the proceeding limitations to read on the claim) cylindrical protrusions for accommodating the coil spring and fixing elements to fasten the coil spring (Wykman discloses having a fixing elements (10 & 12) formed in the pump housing to receive the coil spring (1) that axially supports the pump/motor unit within the pump housing.  It is noted that the proposed modification of Wykman by Kropiwnicki in view of Claim 8 would still read on this limitation because upon the modification of the spiral spring (1) into a coiled compression spring, the distal end of the coiled compression spring would still be received within a fixing element defined within the pump housing in the same way/manner as those used to receive the radially extending coiled springs (8).  So the existing spiral spring fixing elements (10 & 12) will be modified to have the structure of the spring fixing element used to receive the radially extending coiled springs (see the annotation of Figure 2b above)).
Regarding Claim 14, Wykman in view of Kropiwnicki teaches:  A seat (Wykman: Abstract), with a pump according to claim 8 (see the rejection of Claim 8 above). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wykman & Kropiwnicki as applied to Claim 8 above and in further view of Kim (US 2018/0281253 A1) (Kim hereinafter).
Regarding Claim 11, Wykman in view of Kropiwnicki teaches the invention as disclosed above in Claim 8, wherein Wykman & Kropiwnicki are silent regarding:  wherein the coil spring is a steel spring.  
However, Kim does teach how it is known that compression coil springs that elastically supports against compressive forces can be formed by a steel wire wound in the form of a coil (see Paragraph 57).
The examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the pump such that the springs are constructed specifically out of steel (as taught by Kim) is an obvious matter of design choice wherein no stated problem is solved or unexpected results obtained in having the springs constructed out of steel versus any other type of material, as long as the springs effectively functions as intended.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the pump assembly of Wykman (as modified above) to have pump within the housing by steel springs, as taught by Kim, as such modification would have been considered an obvious design choice since having the pump assembly supported by steel springs is not described as solving any specifically stated problem AND/OR achieving any novel/unexpected result. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wykman & Kropiwnicki as applied to Claim 14 above, and in further view of Mizoi et al (US 2018/0257534 A1) (Mizoi hereinafter).
Regarding Claim 15, Wykman & Kropiwnicki teaches:  The seat according to claim 14 (see the rejection of Claim 14 above), wherein one or several of the pump(s) (Wykman: Figure 2c) are arranged in a seat connected to one of a massage system or a lumbar support system (Wykman: Abstract; Paragraph 2).
Wykman fails to disclose specifically having the pump arranged in a backrest.
HOWEVER, Mizoi is also directed to a vehicle seat with a pump connected to a lumbar support (Abstract), where the pump may be arranged inside the seat back (see Paragraph 95).
The examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the pump such that it was disposed specifically within the backrest of the seat (as taught by Mizoi) is an obvious matter of design choice wherein no stated problem is solved or unexpected results obtained in having the pump in the backrest versus having the pump disposed anywhere else, as long as the pump assembly effectively functions as intended.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the pump assembly of Wykman (as modified) to have pump disposed within the backrest of the seat, as taught by Mizoi, as such placement would have been considered an obvious design choice since having the pump assembly in the backrest is not described as solving any specifically stated problem AND/OR achieving any novel/unexpected result. 

Claims 9 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wykman & Kropiwnicki as applied to Claim 14 above, and in further view of Jarvis et al (US 2016/0087271 A1) (Jarvis hereinafter).
Regarding Claim 9, Wykman in view of Kropiwnicki teaches the invention as disclosed above in Claim 8, wherein Wykman & Kropiwnicki both fail to disclose:  wherein the flexible support elements are made of foam.  
HOWEVER, Jarvis does teach that it is known to have a spring coated with an insulating material (such as silicon foam) (see Paragraph 90).  PLEASE NOTE, the proposed modification being made is to add a silicon foam coating to the coiled springs of Wykman (as modified by Kropiwnicki in view of Claim 8).
Adding a silicon foam to the support springs of Wykman would provide the benefit of eliminating the potential for a short circuit via the metal spring (see Paragraph 90) which would be beneficial in Wykman since at least the two flexible support elements (8) are radially supporting the motor within the housing.  FURTHERMORE, the silicon foam coating would provide the additional benefit of thermally insulating the spring from the motor, helping to reduce the amount of heat that would be transferred from the motor to the spring.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump assembly of Wykman (as modified) to have the support springs coated with a silicon foam (as taught by Jarvis) to provide the benefit of eliminating the potential for a short circuit of the motor AND limit the amount of heat transferred from the motor to the springs.  
Regarding Claim 16, Wykman in view of Kropiwnicki & Jarvis teaches the invention as disclosed above in Claim 9, wherein Wykman (as modified by Kropiwnicki) further teaches:  wherein the coil spring comprises a second coil spring (Wykman was modified by Kropiwnicki in view of Claim 8 to have the spiral spring (1) replaced with a coil spring, which would result in the coil spring comprising a second coil spring (with respect to the radial coil springs (8) supporting the pump further including first coil springs (8) arranged in compression in a radial direction with respect to the longitudinal axis between the assembly and the pump housing (see Figure 2c).

Response to Arguments
The applicant’s arguments entered on December 09, 2021 have been fully considered by the examiner.
The examiner agrees that the amendment had addressed the drawing objection, claim objection & 35 USC 112 rejection set forth in the previous office action.
With respect to the amendment made to Claim 8, the examiner agrees that the amendment would overcome the previous rejection in view of Wykman because the reference failed to teach the pump/motor unit having a coil spring mounted in compression on the axial end of the pump/motor unit.  HOWEVER, as noted in the previous rejection, Kropiwnicki does provide the teaching of having a pump/motor unit axially supported within a pump housing with a coil spring mounted in compression on the axial end of the pump/motor unit.  
The applicant has also asserted that a coil spring (mounted in compression in such a location) would not provide the radial bias return force being performed by the spiral spring.  The examiner respectfully disagrees and holds that even if the coiled spring is disposed horizontally, due to the elastic nature of the spring AND having one end rigidly coupled to the pump housing (as it would be in the proposed modification) any deformation of the spring in any direction would result in an elastic force biasing the spring back into its original position.  The examiner would argue that this is supported by Wykman’s disclosure in Paragraph 10 which describes how “A spiral spring in the sense of the present application is having windings with no substantial pitch, although it is not necessary that the windings form a spiral in a mathematically strict sense lying in a plane”.  If the spiral is not lying in a single plane, then the spiral spring would be shaped like a funnel (where the coil extends axially as it forms a spiral).  This was just not relied upon as a teaching because that structure doesn’t necessarily result in the spring being compressed (which is why the examiner relied upon Kropiwnicki).  
The applicant has also argued that Wykman fails to disclose having the at least two flexible support elements arranged in a radial direction with respect to the longitudinal axis between the assembly and the pump housing, where instead this reference discloses coil springs 8 between the pump and housing.
The examiner respectfully disagrees with this argument because the claim specifies that “the pump motor and the pump unit are attached to each other along a longitudinal axis to form an assembly”.  This means that the pump is an integral part of the assembly and this would result in the coil springs (8) as being arranged between the assembly and the housing.
With respect to Claim 9, the examiner agrees that Wykman does not teach having the flexible support elements being made of foam.  HOWEVER, this amendment has modified the scope of the claimed invention and necessitated a new grounds for rejection.  In a new search, the examiner found Jarvis which does provide a teaching of having a silicon foam coating on the springs.
The applicant has also argued that Claim 16 adds additional features regarding coil springs not disclosed by the reference.  The examiner respectfully disagrees.  As noted in the rejection above, Wykman provides a teaching of having first coil springs (8) arranged in compression in a radial direction between the assembly and the housing (see Figure 2c) AND Wykman was 
The applicant has finally argued that the remaining dependent claims would be allowable by virtue of their dependency on Claims 8 & 14.  However, the examiner respectfully disagrees because (as noted above) Claims 8 & 14 are not held to be allowable over the previously cited prior art.
For these reasons, the applicant’s arguments were not found to be persuasive.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.B/Examiner, Art Unit 3746              
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746